Name: Commission Regulation (EEC) No 940/84 of 5 April 1984 amending Regulation (EEC) No 2661/80 laying down detailed rules for applying the variable slaughter premium for sheep
 Type: Regulation
 Subject Matter: means of agricultural production;  agricultural structures and production
 Date Published: nan

 6 . 4 . 84 Official Journal of the European Communities No L 96/21 COMMISSION REGULATION (EEC) No 940/84 of 5 April 1984 amending Regulation (EEC) No 2661/80 laying down detailed rules for applying the variable slaughter premium for sheep THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 871 /84 (2), and in particular Article 9 (4) thereof, Whereas Article 9 of Regulation (EEC) No 1837/80 made provision for the granting of a variable slaughter premium for sheep ; Whereas Commission Regulation (EEC) No 2661 /80 (3), as last amended by Regulation (EEC) No 3678/83 (4), laid down detailed rules for applying the abovementioned premium ; Whereas Article 9 (3) of Regulation (EEC) No 1837/80, lays down that, in the event of payment of the premium in a Member State, an amount equal to that premium shall be charged for the products referred to in Article 1 (a) and (c) of the said Regulation when those products leave the territory of the Member State concerned or, in the case of the United Kingdom, when they leave the region or regions where the premium is granted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheepmeat and Goatmeat, of the United Kingdom, from the region or regions where the premium is granted, in accordance with Article 9 (3) of that Regulation , shall be fixed each week by the Commission . It shall be equal to the amount of the premium fixed in accordance with Article 3 ( 1 ), for the week during which departure of the products in question took place. 2 . On departure of the products referred to in Article 1 (a) and (c) of Regulation (EEC) No 1837/80 from the territory of the Member State concerned or, in the case of the United Kingdom, from the region or regions concerned, a security shall be lodged . The security shall be fixed by the Member State in question at a level which covers the amount due pursuant to paragraph 1 ; it shall not be less than the forecast amount of the premium for the week preceding that during which departure takes place . The said security shall be released as soon as the amount referred to in paragraph 1 has been paid . 3 . The amounts referred to in paragraphs 1 and 2 shall be fixed for fresh or chilled sheep carcases. The amounts applicable to the other products referred to in Article 1 (a) of Regulation (EEC) No 1837/80 shall be determined by employing the coefficients referred to in Articles 1 2 (3) and 1 3 (3) of Regulation (EEC) No 1837/80 . For the products referred to in Article 1 (c) of Regulation (EEC) No 1837/80 , the amounts appli ­ cable shall be determined by employing the coeffi ­ cients referred to in Article 1 2 (3) of the said Regu ­ lation and applicable to the meat listed in Annex I under subheading 02.06 C II a). For the products referred to in Article 1 (c) of the said Regulation the space for the designation of merchandise in the export declaration should contain an indicatior that the products are boned or deboned.' HAS ADOPTED THIS REGULATION : Article 1 Article 4 ( 1 ), (2) and (3) of Regulation (EEC) No 2661 /80 is hereby replaced by the following : ' 1 . For each Member State concerned, the amount to be charged on departure of the products referred to in Article 1 (a) and (c) of Regulation (EEC) No 1837/80 from its territory or, in the case Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 9 April 1984. (') OJ No L 183, 16 . 7. 1980, p. 1 . ( 2 ) OJ No L 90 , 1 . 4. 1984, p. 35 . ( J ) OJ No L 276, 20 . 10 . 1980, p. 19 . (4) OJ No L 366, 28 . 12 . 1983, p . 53 . 6 . 4 . 84No L 96/22 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 April 1984 . For the Commission Poul DALSAGER /Member of the Commission